TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00365-CV


Gabriel Fontenette, Jr., Appellant

v.

Board of Pardons & Paroles; and Greg Abbot, Attorney General, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN400956, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record in this case was due on September 4, 2004.  We sent notice to
the court reporter that the record was overdue and that the matter would be referred to the court if
she did not respond to the notice or submit the record prior to October 4, 2004.  The record has not
been received and the court reporter has not responded.
		The court reporter for the 345th District Court, Travis County, is ordered to file
the reporter's record no later than Friday, November 5, 2004.  See Tex. R. App. P. 35.3(c).  No
further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(1).
		It is ordered October 25, 2004.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish